Citation Nr: 0309784	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  96-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant, L.M.D., and S.J.P.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Board decision dated in June 2001 
found that new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


FINDING OF FACT

An acquired psychiatric disorder (schizophrenia) was present 
during the veteran's military service.


CONCLUSION OF LAW

An acquired psychiatric disorder (schizophrenia) was incurred 
in the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time without 
reviewing the notice/development provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In August 2001 the veteran underwent a VA mental disorders 
examination.  The examiner noted that "I confirm here that I 
read and studied the veteran's voluminous records."  
Following an extensive review of the veteran's social and 
occupational history (including the veteran's military 
service), and medical history, the examiner noted an 
impression of chronic schizophrenia.  In a January 2002 
addendum to the August 2001 examination, the examiner 
commented as follows:

Please understand that schizophrenia is a 
very difficult situation, and it is very 
difficult to prove or disprove a specific 
causative agent with responsibility from 
the examiner.  In summary, I would say 
that this veteran's mental illness was 
brought to the surface and aggravated 
during the service, but as is generally 
in the case of schizophrenia, the roots 
were already present in her childhood and 
adolescence.

After a careful review of the evidence, the Board finds that 
a grant of service connection for an acquired psychiatric 
disorder (schizophrenia) is warranted.  The veteran has 
indicated that she experienced psychiatric problems during 
service, and the August 2001 VA examiner has essentially 
confirmed those assertions and has indicated that the 
veteran's schizophrenia was present during service.  The 
August 2001 VA examiner's uncontroverted opinion (based on an 
examination of the veteran and an extensive review of the 
claims file) has linked the veteran's schizophrenia to her 
service.  Although the record is not without a measure of 
ambiguity, the Board has no authority to reject the opinion 
of a qualified medical specialist.   


ORDER

Service connection for schizophrenia is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

